Smith, J., dissents in a memorandum as follows:
The trial court committed reversible error when an Assistant District Attorney (ADA) was permitted to give rebuttal testimony concerning a statement allegedly made by the defendant to a police officer. The ADA was not present when the statement was made. I therefore dissent.
Defendant was convicted of two counts of burglary in the first degree. Count One charged that on November 10, 1988, the defendant knowingly entered and remained unlawfully in the dwelling of Ronald Clarke and while in the dwelling, caused physical injury to Ronald Clarke. Count Two charged that on the same date defendant knowingly entered and remained unlawfully in the dwelling of Ronald Clarke and while in the dwelling, he threatened the immediate use of a dangerous instrument, a metal bed slat.
The complainant, who was the defendant’s brother, and the defendant gave differing accounts of the events. The complainant, Ronald Clarke, who was then forty-three years of age, testified that during that day he had drunk wine, drunk rum and smoked crack. At the time of the incident he was "aware” but not fully aware. He and his thirty-four year old brother, the defendant, had been to a birthday party for their mother in the Bronx.
The two had had a dispute on the way home and the complainant was beaten by the defendant. Nevertheless, the two continued home. Two women were waiting when they *127arrived and all four persons went to the complainant’s room on the second floor of the brownstone. The defendant’s room was on the third floor. The complainant smoked "crack” cocaine in his apartment that night.
While they were in the second floor room, an argument occurred over a camera that was missing. Defendant had apparently borrowed the camera from someone else and had taken it to his mother’s party. Defendant wanted the complainant to go out and help him look for the camera and the complainant refused. The two traded punches and the complainant chased the defendant from his room with a knife. The complainant then locked the door. A few minutes later, the defendant returned, kicked in a panel of the door and entered with a metal bed slat. Complainant grabbed a broom handle which was broken when the defendant hit it with the bed slat. Although the complainant tried to concede, the defendant struck him in the head causing injury.
The defendant testified and gave a different story. He stated that he grabbed the bed slat in the complainant’s room when the complainant advanced towards him with a knife. He struck the complainant in self defense. After the complainant ran out of the room, defendant, upset, kicked the door. Defendant also testified that sometime prior to the incident, the complainant had made a "plywood dent” in the door so he (complainant) could get in when he did not have a key.
During the People’s direct case Police Officer Claude Irish testified that while defendant was in a patrol car, he volunteered that the complainant took his camera. Defendant went up to his room to get it. The complainant said come and get it. The defendant kicked in the door. The complainant grabbed a stick and defendant grabbed a bed pole. The complainant dropped the stick and said he did not want to fight. The defendant then "clocked” him with the metal pole.
When he testified, the defendant denied that he had made the statement. As to the testimony by Officer Irish, the following colloquy occurred between the Assistant District Attorney at the trial and the defendant:
"Q. Could you answer my previous question. Are you suggesting that Police Officer Irish made up the details of your statement after November 10?
"A. I am saying I didn’t say it.
"Q. So he is making it up?
"A. Yes, he is.”
After the defendant had rested, the ADA (trial assistant) *128stated that he wanted to call another ADA "in order to rebut a claim of recent fabrication,” that is, that Officer Irish had recently made up the statement. When the court protested that testimony by an ADA as to what Irish had told him (the ADA) was said by defendant in the patrol car was double hearsay, the ADA (trial assistant) replied that it was not hearsay since the statement amounted to admissions by the defendant. ADA Robert Scher was then permitted to testify about what Police Officer Irish had told him about defendant’s statement in the patrol car.
Prior to the offer of proof, the defense attorney sought to make a comment but was cut off by the court. Following the court’s ruling, made without affording the defense attorney an opportunity to argue, the defense attorney asked for and received an "exception” to the court’s ruling. While "exceptions” are no longer necessary to preserve a defense objection to a ruling (CPL 470.05 [2]), the actions by the defense attorney and the court were sufficient to preserve the objection.
The testimony of ADA Scher about a statement made by defendant to Officer Irish in the patrol car, a statement made when ADA Scher was not present, was not in rebuttal to anything, was hearsay and was prejudicial. It lent the weight of an Assistant District Attorney to the testimony of Officer Irish when the ADA had not been present at the time the defendant’s statement was allegedly made. Moreover, the error was compounded when the court told the jury what the testimony could be used for. The court did state that the testimony could not be used to establish or to aid in the establishment of truth. The court also stated, however, that the statement could be used on the issue of the credibility of the defendant. In other words, the testimony was not used to assess the credibility of Police Officer Irish but the credibility of the defendant.
The admission of this testimony was error.